DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 11/15/21 and IDS filed on 3/29/19 and 10/4/19. Claims 1-15, 17-19 and 21-22 are pending in the application.
Election/Restrictions
Applicant’s election of group I  in the reply filed on 11/15/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/21.
					Note
	There is no arguments regarding traversal of the groups, however the arguments at pages 2-4 of the response are regarding species.
Applicant is notified that election of species is withdrawn.
Claims 1-15 and 17-19 are examined in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description rejection.
The written description rejection is with respect to “thiolactic Acid derivatives under c) “.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").


    PNG
    media_image1.png
    208
    518
    media_image1.png
    Greyscale



There is description for Thiolactic acid” which is also known as “ 2-mecapto propionic acid, or 2 mercapto propanoic acid or 2-sulfanyl propanoic acid”. 
There is description for “3-marcaptopropionic avid” which is not a derivative of thiolactic acid but an isomer.
 See below for structure of thio lactic acid. 

    PNG
    media_image2.png
    289
    262
    media_image2.png
    Greyscale


Therefore instant specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention drawn to hair care compostion comprising :
1. (Original) A hair cosmetic composition comprising:
(a) at least one cationic surfactant
(b) at least one amphoteric surfactant;
(c) at least one thiol-based compound selected from thiolactic acid
derivatives, their salts, and mixtures thereof;
(d) at least one thickening agent;
(e) at least one nonionic surfactant;
(f) at least one cationic conditioning polymer
(g) optionally, at least one amino silicone; and
(h) water; and
wherein the pH of the composition ranges from 2 to less than 7 and also to method of treating hair.
Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications This is written description rejection.
The written description rejection is with respect to  “at least one cationic surfactant herein the at least one cationic surfactant is selected from optionally polyoxyalkenylated primary, secondary, tertiary fatty amine salts“.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").
Instant specification at page 11, lines 7 through page 16, line 1 describes “ quaternary ammonium salts” under “ at least one cationic surfactant.  Exemplification is to “ behentrimonium chloride, cetrimonium chloride or behentrimonium methosulfate” at page 57 of the instant specification. However, there is no description for optionally polyoxyalkenylated primary, secondary, tertiary fatty amine salts“.
had possession of the claimed invention drawn to hair care compostion comprising :
1. (Original) A hair cosmetic composition comprising:
(a) at least one cationic surfactant, wherein the cationic surfactant is optionally polyoxyalkenylated primary, secondary, tertiary fatty amine salts“
(b) at least one amphoteric surfactant;
(c) at least one thiol-based compound selected from thiolactic acid
derivatives, their salts, and mixtures thereof;
(d) at least one thickening agent;
(e) at least one nonionic surfactant;
(f) at least one cationic conditioning polymer
(g) optionally, at least one amino silicone; and
(h) water; and
wherein the pH of the composition ranges from 2 to less than 7 and also to method of treating hair.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The following enumerated reasons apply:
1.The expression “ thiolactic acid derivatives” is without metes and bounds. Recourse to the specification does not describe the compounds under this category,
2.The expression “ optionally polyoxyalkenylated primary, secondary, tertiary fatty amine salts “ is without metes and bounds. It is recognized that the expression “ optionally” means present or absent.  There is neither description nor exemplification, when the embodiment is to the presence of these cationic surfactants.  Recourse to the specification does not describe the compounds. Additionally is polyoxyalkenylated only with respect to primary amine salts or to secondary and tertiary also ? Is the fatty amine salts are only with respect to tertiary amine or to primary and secondary also? Expression is so ambiguous. 
3.Claim 4 is in improper Markush group format. Only the last two members are separated by “ and” and when the claim recites “and their salts and their mixtures”, the scope of claim is ambiguous. Examiner will amend claim 4 for one Markush member and applicant is requested to amend the remaining Markush members in the same manner. The hair cosmetic composition according to claim 4, wherein the at least one amphoteric surfactant is selected from (C8-C20) alkyl betaines,  salts of (C8-C20) alkyl betaines … and mixtures thereof”.
4. Claim 6 lacks antecedent basis for “ amphoteric surfactant” since claim 1 recites” at least one amphoteric surfactant”.
5. Claim 7 recites  “ at least bone thio-based compound is selected from thiolactic acid” . Note that there is only one compound therefore what is meant by selected from when there is no other Markush member. Deletion of “ selected from” is suggested to overcome the above rejection. 

cellulose polymers, gums, modified carboxyvinyl polymers or unmodified carboxyvinyl polymers…modified starches, or unmodified starches, silicas, and mixtures thereof. Additionally, the expression “ sodium salts of poly hydroxy carboxylic acids, optionally crosslinked and/or neutralized 2-acrylamido-2-methylpropanesulphonic acid polymers and copolymers “ is ambiguous and unclear as to applicant’s intent. The expression “ optionally crosslinked” is expression part of sodium salts of poly hydroxy carboxylic acids or part of neutralized 2-acrylamido-2-methylpropanesulphonic acid polymers and copolymers. 
7. Claim 18 is very confusing when applicants recites the name and also acronym or the name and the expression “ also known as”. Deletion of acronyms and “ also known as” is suggested to overcome the above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2015/0297496 (‘496) and WO 2017/106942 (‘942).
The effective filing date of WO document is 12/23/2015.
US ‘496 teaches personal care compositions for keratin substrate and at ¶ [0015] teaches:

    PNG
    media_image3.png
    222
    429
    media_image3.png
    Greyscale

US ‘496 at ¶¶ [0063-0064]  teaches:

    PNG
    media_image4.png
    173
    402
    media_image4.png
    Greyscale

US ‘496 at ¶ [0015] teaches “ polyquaternium-7” and at ¶ [0148] teaches:

    PNG
    media_image5.png
    442
    454
    media_image5.png
    Greyscale

Polyquaternium-7 is drawn to claimed “ cationic conditioning polymer “ ( claims 1 and 13e and 18). US ‘496  at ¶ [0101] teaches adding surfactant an this includes claimed cationic and non-ionic surfactants and amphoteric surfactants and US ‘496 at ¶ [0106] teaches amphoteric surfactants, which are cocamidopropyl betaine, cocobetaine (claims 1,4-6 and 18) (see example 14, formulation 12472-107 teaching claimed alkylamido betaine, which is cocamidopropylbetaine and the amount is 6.67 % (claims 1,4-6) and at ¶ [0111] teaches cationic surfactants( claim 1)  and  at ¶ [0115t] teaches fatty  alcohols as the preferred fatty substances  and this is claimed as nonionic surfactants in the instant application ( claims 1 and 11) and at ¶ [0123] teaches claimed neutralizing agents which are lithium hydroxide,  sodium hydroxide and potassium hydroxide drawn to claimed alkali metal hydroxides and US ‘496 describes MEA, DEA, TEA drawn to claimed organic amines  (claims 15 and 18) and at ¶ [0137] 

 
    PNG
    media_image6.png
    438
    526
    media_image6.png
    Greyscale


Composition 12472-76 exemplifies claimed cationic surfactant, which is cetrimonium chloride (claims 1-3 and 18), cetyl alcohol drawn to claimed non-ionic surfactant and the amount is 5% ( claims 1, 11-12 and 18 ) and cetyl hydroxy ethyl cellulose drawn to claimed thickening agent and the amount is 0.50% (claims 1, 9-10 and 18 and the pH is 3.92.  Example 15 is “substantially free of anionic surfactant selected from sulfate surfactants, sulfonate surfactants, sarcosinate surfactants” (claim 19). Table 6 teaches sulfate free shampoo and this also meets the limitation of claim 19, which is “substantially free of anionic surfactant selected from sulfate surfactants, sulfonate surfactants, sarcosinate surfactants” (claim 19).
The difference between US ‘496 and instant application is with respect to ingredient c) thiol compound and with respect to claim 14 for specific amino silicones. 
However, WO ‘942 teaches composition and process for shaping or altering the shape of hair and teaches at page 6, under a) from about 4 to about 8% of thiolactic acid ( claims 1, 7-8 and 18) and also teaches claimed neutralizing agent under b) and claimed non-ionic surfactant under c) (fatty alcohol which is cetearyl alcohol) and the pH is ranges from 2-7. WO document also teaches claimed non-ionic surfactants at pages 25-28 and teaches claimed  conditioning polymers as quaternary ammonium compounds at page 28, line 22 through page 32, line 19 and claimed cationic surfactants at page 32, lines 20-31 and this includes behentrimonium chloride  and cetyl trimethyl ammonium chloride. See also page 33, ll. 15-25.
Example 1  exemplifies composition which has thiolactic acid, amodimethicone ( claim  14), cetearyl alcohol (claimed non-ionic surfactant).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the compositions of US  ‘496 of example 15 by 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619